           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

SONOBIA PARKER,
Individually and on Behalf of
All Others Similarly Situated                              PLAINTIFF


v.                        No. 3:20-cv-5-DPM

MAVERICK TUBE CORPORATION                               DEFENDANT

                      AMENDED JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction to enforce the parties' settlement agreement, and oversee
settlement administration, until 12 June 2022.



                                 D .P. Marshall Jr.
                                 United States District Judge
